DETAILED ACTION
Applicant’s 09/11/2020 response to the previous 06/22/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 3, 5, 7-14, 16, 18-22, 25 and 28 as amended and/or filed on 09/11/2020.

Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant or previous Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 17 March 2016 (20160317).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2017/056169 filed on 15 March 2017 (20170315) which claims priority to FOREIGN APPLICATION 1604556.9 filed in the UNITED KINGDOM on 17 March 2016 (20160317).

Response to Amendments/Arguments
Applicant’s 09/11/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

See also , In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  

“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.


In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

 As is here, substituting equivalent techniques of identifying celestial objects is obvious.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 


In this regard the rejection is based on the references themselves entoto.  These references are considered to be in the same field and a COMPLETE knowledge thereof is presumed.  While the Examiner has cited certain lines and paragraphs, other sections of the references are just as pertinent as evidenced by repeating the rejection below and expounding on where the limitations may be found by one of full knowledge of the prior art. 


In the previous and instant Office action the Examiner has set forth where each reference is relied upon to teach the particular part relied on as nearly as practicable.  Further, the pertinence of each reference is considered READILY apparent to one with full knowledge and was clearly explained and each rejected claim specified.  

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/11/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7-14, 16, 18-22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,100,284 A to LAWRENCE, JAFFE DAVID ET. AL. (Lawrence) in view of CN 104 457 760 A to SHANGHAI SATELLITE ENG. INST. (Shanghai) further in view of FUNK J H: "Star Identification by Optical Radiation Analysis" (Funk) and finally in view of US 2011/275408 A1 to KULIK, VICTOR (Kulik). 

Regarding claim 1 Lawrence teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    577
    870
    media_image1.png
    Greyscale

and associated descriptive texts a method of navigating using at least one celestial object, comprising the steps of: 
a method of navigating using at least one celestial object (cf.), comprising the steps of:
a)    directing an optical device at a celestial object to receive electromagnetic radiation therefrom (cf. col. 3 1.17-18);
b)    diffracting or refracting the electromagnetic radiation to obtain a spectrum of the celestial object (cf. col. 3 1.19-21);

d)    identifying the celestial object by comparing, through pattern matching, the absorption and/or emission line data of step (c) with spectra contained in a reference database of celestial objects (cf. col. 5 1. 61-63 and I. 89-74, col. 7 I. 1-15 and I. 45-53);
e)    measuring the angle of elevation of the object (cf, col. 8 I. 24-29) along with the time at which the spectrum was observed (implicit);
f)    using the information obtained in steps d) and e), along with a pre-compiled table of celestial body positions, to calculate a geographical position of the optical device (cf. col. 9 I. 58-70).

Lawrence does not appear to expressly disclose that the identification of the celestial body is carried out by pattern matching.  In Lawrence, the matching is carried out by comparing digital signals representative of the amplitude of spectral lines of the absorption spectrum of the viewed celestial body to digital signals of reference spectra from a star database. This is however, strictly equivalent to a pattern matching. For instance, the pattern matching described in page 7 line 33 to page 8 line 14 of present application is similar to the way of comparing the spectra disclosed in Lawrence. There is therefore no technical effect associated to the above-mentioned difference.

SHANGHAI expressly discloses a method of navigating using at least one celestial object (cf. abstract: "star guide system," “navigation target source"), comprising the steps of:
a)    directing an optical device at a celestial object to receive electromagnetic radiation therefrom (cf. par. 11);
b)    diffracting or refracting the electromagnetic radiation to obtain a spectrum of the celestial object (cf. par. 12);
c)    measuring the intensity or relative flux of the spectrum at a resolution high enough to capture absorption and/or emission line data across a broad range of wavelengths (cf. par. 9 and par. 24: "spectrum_line peak");
e)    measuring the angle of elevation of the object along with the time at which the spectrum was observed (implicit, see also par. 18);
f)    using the information obtained in previous steps, along with a pre-compiled table of celestial body positions, to calculate a geographical position of the optical device (of. par. 18 and 24).

SHANGHAI does not appear to expressly disclose and differs from the subject-matter of claim 1 mainly in that the initial step of identifying the celestial object by comparison of the generated spectrum with spectra contained in a reference database is not specified.
The technical effect of such a difference is to allow identification of a celestial body before tracking.  A possible problem would be how to initially identify a celestial body in a spectrum-based method for celestial navigation.  However, even if SHANGHAI does not detail this initial identification step, it is clear that, before being 

Funk expressly discloses a method of identifying a celestial body by spectral analysis and shows that it is well-known to generate a spectrum of the viewed celestial body and to compare it with a database of spectra of known celestial bodies (see abstract, p. 218, two first paragraphs of section "IV. Stellar Recognition”). The application to celestial navigation is moreover mentioned also in Funk (see p. 219, section "VI. Conclusions"). Since Shanghai uses already a spectrum-based method for celestial navigation, it would therefore be obvious to use the teaching of Funk in the method of Lawrence in order to come to the claimed invention.

Therefore, the subject-matter of claim 1 is also obvious over SHANGHAI in view of Funk.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of identifying a celestial body by spectral analysis. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the celestial body would be identified by spectral analysis. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide Lawrence and Shanghai with the teachings of the prior art of Funk as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Lawrence, Shanghai and Funk above do not appear to expressly disclose a method of navigating on the surface of the Earth, using at least one celestial object by calculating a geographical a position, the method comprising the step of:
measuring the angle of elevation and azimuth of the celestial object along with the time at which the spectrum was observed.

Lawrence does however expressly disclose measuring the angle of elevation and azimuth of the celestial object in Col. 8, lines 22-33: “…This information may be produced by any suitable system such as azimuth and elevation resolvers and synchros. Such systems are also well known in the airborne radar fire control field.”

Kulik expressly teaches the background art in celestial navigation and discloses a method of navigating on the surface of the Earth, especially for determining the position of a mobile device 110 having an image capture device 230 in para [0042]:
“[0042] The mobile device 110 can be configured to capture an image of a celestial object using the image capture device 230. The image capture device 230 can communicate or otherwise couple the captured image to an orientation processor 250. Measurements from the orientation sensors 240 made concurrent with image capture can be coupled to the orientation processor 250. A clock 280 is coupled to the orientation processor 250 to provide a time of day for the image capture. The orientation processor 250 utilizes the orientation measurements, time of day, and captured image of the celestial body in combination with the position of the mobile device 110 to calibrate the orientation sensors 240.”,

 using at least one celestial object by calculating a geographical a position in para [0026]:
“[0026] Once calibrated, the orientation sensors can be used in combination with the image capture device for a variety of applications. For example, the image capture device in combination with an accelerometer and image stabilization gyroscopes can be used to emulate a compass. Further, in situations where the position of the mobile device is unknown, the image capture device can be used in combination with the celestial object almanac to estimate the location of the mobile device. The position estimate obtained from the celestial object may be used directly or may be used in combination with other position location techniques. For example, the position location determined from the image capture and celestial object almanac may be used as an initial position estimate of an iterative position location technique. Alternatively, the initial position estimate can be used to determine acquisition assistance information for a GNSS positioning.”

the method comprising the step of: measuring the angle of elevation and azimuth of the celestial object along with the time at which the spectrum was observed in para [0023]:
“[0023] The mobile device can be pointed to the identified celestial object and the orientation sensor readings, e.g. azimuth and elevation, may be determined while the mobile device is pointed at the celestial object. For example, an image of the celestial object can be captured by the mobile device, and the values of the orientation sensors can be determined at the time of image capture. When the device location and time are also known, the "true" or actual azimuth and elevation of the celestial object relative to the mobile device can be calculated as well, based on an almanac of the celestial object. The almanac of the celestial object provides, given the current time, the true or actual location of the object, e.g., relative to the earth, from which the true or actual azimuth and elevation relative to the mobile device can be derived based on the location of the mobile device. Device location and time uncertainties are preferably small enough that error in the calculated azimuth and elevation translate into less than one pixel of the image capture device for the location of celestial object in the captured image. The differences between the "true" and the measured parameters are determined and saved. The differences or a correction based on one or more differences can be applied to the orientation sensor measurements as corrections.”.

the method comprising using a spectrum filter and comparing a spectral response of the imaged celestial object with an expected spectral response, by image processing in paras:
“[0072] The output from the optical filter 332 is coupled to an image processor 340. The image processor 340 can be coupled to one or more filters to enable discrimination and identification of celestial objects within a captured image. The filters may include, as here, a brightness filter 342, a size filter 344, an orientation filter 346, a spectrum filter 348, and the like, or some other means for filtering the captured image. Each of the filters 342, 344, 346, and 348 can be alternatively interpreted to be a constraint or a decision criterion.

[0076] The image processor 340 can use the spectrum filter 348 to determine if the captured image includes a spectral response that is similar to an expected spectral response from the celestial object. In one embodiment, the spectrum filter 348 includes a mask of the expected spectral response, and the spectrum of the captured image is compared against the mask to determine if the captured image includes the image of the celestial object.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of determining the position of a mobile device having an image capture device using celestial objects angle of elevation and azimuth. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kulik to the prior art combination of Lawrence, Shanghai and Funk as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”  Such a combination would provide for the teachings of Lawrence, Shanghai and Funk to be applied to the space ships while on the surface of the Earth waiting for launch.

Regarding claim 3 the limitation a method as claimed in claim 1 wherein the diffraction of the light to obtain a spectrum thereof is performed using a diffraction grating and a multi-pixel optical sensor such as a digital camera sensor see for example, Lawrence:
“Instruments based on devices such as dispersion prisms and optical diffraction gratings have also been utilized to aid in the identification of stars. These instruments take the light signal received from a particular body and resolve it into its component frequencies. As is well known, the signal from a particular star or other light radiating body has certain distinguishing characteristics and a different spectrum is emitted by everybody, due to the particular nature of the material which forms it. The resultant output of the prism or diffraction grating shows the relationship between the wavelengths of the spectral components forming the signal.

The pickups 192 are each made to be responsive to one particular frequency, or range of frequencies of light, and located with respect to the prism 188 to receive that particular range from the prism. For example, pickups 192 may be a bank of photocells with a suitable filter (not shown) placed in front of each photocell to make is sensitive only to the desired frequency component of the spectrum.”

And SHANGHAI para [0033] and Figure 1. Wherein it is considered obvious over Lawrence or Shanghai in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation a method as claimed in claim 3 wherein the spectrum obtained is examined to identify structural elements including at least its absorption and/or emission lines of the spectrum is considered obvious over Lawrence or Shanghai “Step 5, on step 3, step 4 basis, has interted calibration, Obtaining Accurate  Step 7, on step 5, step 6 basis, complete spectrogram by frequency identification and pickup subsystem to locate and extraction with reference to spectral line peak value, export detector navigational system in conjunction with calibration data to reference to spectral line natural frequency and Doppler shift amount, the latter completes accordingly and resolves and obtain final spacecraft speed and positional information.” in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)


The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

	For example, Lawrence teaches using the absorption spectrum to identify celestial elements including at least its absorption in Figure 1:

    PNG
    media_image2.png
    194
    314
    media_image2.png
    Greyscale

And associated descriptive texts:

“Instruments based on devices such as dispersion prisms and optical diffraction gratings have also been utilized to aid in the identification of stars. These instruments take the light signal received from a particular body and resolve it into its component frequencies. As is well known, the signal from a particular star or other light radiating body has certain distinguishing characteristics and a different spectrum is emitted by everybody, due to the particular nature of the material which forms it. The resultant output of the prism or diffraction grating shows the relationship between the wavelengths of the spectral components forming the signal. 

To illustrate the phenomenon of different light signals being radiated from different bodies, consider that a hot solid body, such as the incandescent filament of an electric light bulb, emits a continuous spectrum in which the colors vary continuously, without a break, from red to violet. As another example, the coating of the interior of a fluorescent bulb emits a spectrum consisting of a series of sharp lines which are characteristic of the elements of which the coating material is formed. An object like a star, which has a very hot interior and a comparatively cold atmosphere, emits what is called an absorption spectrum. The absorption spectrum consists of a bright continuous background spectrum, such as we get from a hot solid body, on which is interspersed sharp dark lines which are characteristic of the atoms in the cold atmosphere of the star. 

Mathematical expressions have been derived for various spectra which are emitted by certain bodies. The mathematical expressions for such curves were rst derived by Planck on the basis of his quantum theory. These curves are actually a series of bright line spectra which consist of a series of sharp peaks each of which represents a line in the spectrum, the particular type of spectrum formed being dependent primarily on the nature 

Although the spectra of stars fall into broad classes, with all of the stars that belong to the same class having similar features, no two stars, even though they may belong to the same spectral class, have identical spectral characteristics. Each star has its own characteristic absorption spectrum. Each of the spectral lines in the absorption spectrum which emanates from a star lies at a particular frequency, with respect to the overall range of the spectrum, and also has a particular amplitude in accordance with the physical composition of the star. For example, in the spectrum of a star like Riegel, a bluewhite star, lines of neutral helium are most intense and pronounced. In the case of a white star, such as Sirius, the spectrum is characterized by strong lines of hydrogen, while the lines of neutral helium are not nearly as intense as in the case of Riegel. The spectrum of a yellow star, like the sun, is rich in the lines of neutral metals, like iron and calcium. Each of the other stars also has a unique, characteristic amplitude-frequency spectrum. The identification of various stars by their characteristic spectrum can therefore be used for navigational and steering purposes on a space vehicle

After passing through the chopping disc 186 and the iris (shutter) 180, the light energy is split into the frequency components (spectral lines) of its characteristic frequency spectrum by the prism 188 “

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation a method as claimed in claim 5 wherein the spectrum is processed prior to being compared to reference data, said processing comprising the steps of: a) spatially filtering the spectrum to remove very fine spatial detail corresponding to sensor noise, and very coarse spatial detail corresponding to effects of a gross sensitivity response curve of the sensor and variations in black-point 
“The present invention is directed toward a system which is capable of automatically identifying a star or other interplanetary body and also for using the star to provide navigational information to the guidance system of a space vehicle. In operation, the system of the present invention receives light energy from an interplanetary body and converts the light energy from a particular body into its unique, characteristic amplitude-frequency absorption spectrum having the characteristic spectral lines. This spectrum is then normalized in amplitude to a predetermined reference level by normalizing the amplitude of the signal applied to the system. The spectral lines in the spectrum, having been normalized in amplitude to a reference level, are then converted into a digital number. This digital number is then compared in a computer storage memory with a number of reference numbers which have previously been formed for a plurality of bodies. When a comparison is effected between the signal received and one of the numbers stored in the computer memory, the star which radiated the incoming signal energy is identified. The information provided by the identification is then utilized for navigational and/ or steering purposes for the space vehicle.

The pickups 192 are each made to be responsive to one particular frequency, or range of frequencies of light, and located with respect to the prism 188 to receive that particular range from the prism. For example, pickups 192 may be a bank of photocells with a suitable filter (not shown) placed in front of each photocell to make is sensitive only to the desired frequency component of the spectrum. The pickups 192 may also be formed of semiconductor material which Ihas maximum sensitivity to a different range of frequencies of energy. Such light responsive pickups are well known in the art and are commercially available. Suitable types of light responsive pickups for use with the present system are also described in The Detection and Measurement of Infrared Radiation, by Smith, Jones and Chasmar, which is published by the Clarendon Press, Oxford, 1957. If the prism 188 and detectors 192 are properly oriented with respect to one another, it is possible to eliminate the filters, since the same color light is always emitted from the same point on the prism. However, in order to provide the greatest degree of accuracy, the filters are kept in place or else pickups 192 are made of materials selective to a single frequency or a narrow band or frequencies.

There are approximately 50 stars of the order of the third magnitude or larger which are fairly evenly distributed over the heavens. By adjusting the telescope to have a threshold sensitivity for this magnitude star, for example, by providing a light filter, and restricting the field of the telescope to an angle of one degree, it is very likely that no more than one star will be scanned at any one time of this magnitude. If the spectra of these 50 stars are stored in the memory 120, a recognition can readily be accomplished.

 or Shanghai cited above in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.

In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 8 limitation a method as claimed in claim 7 wherein the prior processing further comprises the step of producing a gradient signal (i.e. the change in intensity with wavelength) of the spectrum, and conducting subsequent processing using the spectrum gradient signal is considered obvious over Lawrence:
“After passing through the telescope system 212, the incident light passes through a motor driven chopper disc 186 and an entrance slit 187. The chopper 186, which is a rotating disc having one or more slots formed therein, chops up or modulates the light energy so that the outputs to the subsequent pickups will be alternating The iris 180 adjusts the intensity of the light impinging on a prism 188. The iris opening is controlled by the amplifier 196 and the servomotor 182 so that the incident light ray is normalized to a predetermined level before it is supplied to the remainder of the system. This is described in greater detail below. Servomotor 182 is a conventional type two Way motor which drives the iris open or closed depending upon the signal applied thereto by amplifier 196.

After the incident ray of energy is resolved into its characteristic spectrum -by the prism 188, it is directed onto a bank of n pickups 19211-19211. There are as many pickups 192 utilized as is consonant with the desired accuracy of the system. Each pickup 192 converts the modulated light energy of each of t-he frequency components from the prism 188 into an alternating current electrical signal. The magnitude of each alternating current signal is dependent upon the intensity of the particular spectral line in the light from the star which, in turn, is characteristic of the star itself.

'The outputs of the detectors 18 are connected to a maximum voltage selection circuit 32. The circuit 32 selects the maximum amplitude direct current signal at the output of the detectors 18. This maximum amplitude signal is representative of the intensity of the maximum amplitude frequency component of the light spectrum. The maximum amplitude signal produced by the circuits 32 is used to control the opening of the iris 180 to normalize the intensity of the incident light ray so that an amplitude normalized signal is produced by the detectors 18. The maximum amplitude selecting circuit 32 may, for example as shown in FIGURE 2, be formed by a number of diodes which are backbiased by the other diodes of the circuit, so that only the diode at which the maximum amplitude signal appears is allowed to conduct. The signal which passes through the conducting diode is therefore representative of the amplitude of the maximum amplitude frequency component.”

 	and/or Shanghai cited above in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from 

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

 Regarding claim 9 the limitation a method as claimed in any of claim 7 wherein the step of identifying the celestial object is done by cross-correlating the spectrum or the processed spectrum with reference spectra previously taken from known celestial objects, and selecting the reference spectrum having a correlation above a predetermined threshold is considered obvious over Lawrence:
“After the incident ray of energy is resolved into its characteristic spectrum -by the prism 188, it is directed onto a bank of n pickups 19211-19211. There are as many pickups 192 utilized as is consonant with the desired accuracy of the system. Each pickup 192 converts the modulated light energy of each of t-he frequency components from the prism 188 into an alternating current electrical signal. The magnitude of each alternating current signal is dependent upon the intensity of the particular spectral line in the light from the star which, in turn, is characteristic of the star itself.”

 or Shanghai claim 1 in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.



Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 


  	Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 the limitation a method as claimed in claim 9, wherein the step of identifying the celestial object is done by pattern matching the observed, processed spectrum with similarly processed reference spectra stored within the reference database is considered obvious over Lawrence:
“The present invention is directed toward a system which is capable of automatically identifying a star or other interplanetary body and also for using the star to provide navigational information to the guidance system of a space vehicle. In operation, the system of the present invention receives light energy from an interplanetary body and converts the light energy from a particular body into its unique, characteristic amplitude-frequency absorption spectrum having the characteristic spectral lines. This spectrum is then normalized in amplitude to a predetermined reference level by normalizing the amplitude of the signal applied to the system. The spectral lines in the spectrum, having been normalized in amplitude to a reference level, are then converted into a digital number. This 

 or Shanghai claim 1 in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 11 the limitation a method as claimed in claim 1 wherein the reference database comprises, for each celestial body, a plurality of measurements thereof taken in different environmental conditions, to provide statistical information, to be used in the pattern matching process is considered obvious over Lawrence:
With the built-in storage of the spectra of many stars which are distributed over the entire sky, the system recognizes any start out of the many that are stored in the systems memory unit and thus aids in establishing or re-establishing the heliocentric latitude and longitude of the vehicle.”
 
or the database of celestial bodies taught in Shanghai in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art wherein it is understood that the database was compiled over a period of time and as such includes a plurality of measurements taken in the different environmental conditions since the weather never stays the same.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 the limitation a method as claimed in claim 10 or claim 11 wherein the pattern matching comprises matching the processed spectrum against statistical representations of the known celestial objects stored in the reference database, to find a maximum likelihood observation is considered obvious over Lawrence:
“After the incident ray of energy is resolved into its characteristic spectrum -by the prism 188, it is directed onto a bank of n pickups 19211-19211. There are as many pickups 192 utilized as is consonant with the desired accuracy of the system. Each pickup 192 converts the modulated light energy of each of t-he frequency components from the prism 188 into an alternating current electrical signal. The magnitude of each alternating current signal is dependent upon the intensity of the particular spectral line in the light from the star which, in turn, is characteristic of the star itself.”

or Shanghai in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the 

Regarding claim 13 and the limitation a method as claimed in claim 1 wherein at least one of: the luminosity and a pre-selected colour index of the celestial object is also used as a distinguishing criterion in identifying the celestial object see the rejection of corresponding parts of the claims above incorporated herein and is considered obvious over Lawrence:
“Since there are many stars which lie very close together, as for example in the neighborhood of the Milky Way, the geometrical location and apparent brightness are not sufficient in themselves to enable an observer on earth to identify a particular star. This is true because many stars appear to be equally bright and lie relatively close together in a group in the same general direction in space. Therefore, a third characteristic of stars was evolved to further aid in the identification process. This third characteristic is the color of particular stars. vary over thousands of degrees, the colors of the light which they radiate are not all the same. For example, the cold stars like Betelgeuse, are reddish in color. As the temperature of the star increases, the radiated light gets more orange in color. If the temperature of the star is as hot as the temperature of the earths sun, its radiated light appears yellowish. The very hottest stars, for example like Riegel, are blue-white.A”
 
or Shanghai wherein “spectrum” connotes colour in view of Funk and Kulik as filtered through common knowledge of one of ordinary skill in the art.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 14 and the limitation a method as claimed in claim 1 wherein the reference database comprises of celestial objects that have measurably different spectral features from other such celestial objects in their neighbourhood, and wherein the reference database contains objects chosen from at least the brightest 20, 30, 40, 50, 58, 70, 100 or 130 celestial objects is considered obvious over Lawrence:
“Since the surface temperature ranges of stars lCe Utilizing the three characteristics of geometrical position, brightness and color, the eye of an observer combines this data into a single impression in order to identify the star. This impression is formed in essence by a signal from a given direction in space, signifying the position of the particular star; the signal has a given amplitude, representative of the magnitude of brightness of the star; and the signal also has a spectral distribution in the visible frequency range that has maximum intensity at a frequency representative of one particular color. 'This signal reaches the eye of the observer and is translated in his sensory organs to identify a particular star.” or 

Shanghai:

“Step one, according to survey of deep space task context, determines target source to be observed in conjunction with orbit parameter design planning, obtains the physical message of its spoke brightness, kinetic characteristic, set up complete target source input parameter database;”


In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)


The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation a method as claimed in claim 14 wherein the celestial objects in the reference database comprise of K and M type stars is considered obvious over Lawrence or Shanghai, also in view of Funk and Kulik as filtered through the common knowledge of the common skilled person since the databases would comprise any and all stars known to exist..



Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 and the limitation a method as claimed in claim 1 wherein the spectrum obtained in step b) is filtered or corrected to remove, decrease or otherwise compensate for the effects of radiation that has not emanated from the celestial object see Lawrence Col. 5 lines 49-24 and SHANGHAI Fig. 1.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 19 and the limitation a method as claimed in claim 18 wherein the filtering or correction uses a spectrum calibration measurement taken from a region where the light is as a result of terrestrial sources, the chemical composition of the Earth's atmosphere and/or originates from the Sun is considered obvious over Lawrence or Shanghai, also in view of Funk and Kulik as filtered through the common knowledge of the common skilled person as explained above with regard to the various filters used since light from the sun would be that detected by the mobile device where terrestrial light and atmosphere are captured by the mobile device and must be filtered out or corrected in order to determine the celestial objects being identified.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 20 and the limitation a method as claimed in claim 1 wherein the optical device is a camera lens or telescope see Lawrence Col. 4, lines 47-50 and SHANGHAI Fig. 1.  

Regarding claim 21 see the rejection of corresponding parts of at least claim 1 above incorporated herein, see Shanghai system of fig. 2, which therefore is also considered not inventive over SHANGHAI in view of Funk and Kulik as explained above and incorporated herein.

Regarding claim 22 and the limitation a celestial navigation system as claimed in claim 21 wherein the spectrometer comprises a diffraction grating and a light sensitive element see the rejection of corresponding parts of the claims above incorporated herein by reference.  

 Regarding claim 25 and the limitation a celestial navigation system as claimed in claim 21 wherein the optical device further comprises filtration means, such as a filter, for removing or reducing at least one of: stray solar light, and blue light see Lawrence above wherein the diffraction grating removes “stray solar light” and Kulik para “[0070] The image capture device 330 provides the image to an optical filter 332”.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the 

Regarding claim 28 and the limitation a celestial navigation system as claimed in claim 21 wherein the processor is arranged to remove, decrease or otherwise compensate for the effects of radiation that has not emanated from the celestial object is considered obvious over Lawrence:
“This is true because the eye of an observer is not a1ways sensitive enough to analyze the light signal from a particular star with sufficient accuracy to distinguish it between several stars that might look similar. Therefore, it becomes necessary to utilize instruments such as telescopes to help the observer in the identification of stars. Such devices are well known and no further description is deemed necessary here.”

Wherein it is understood that in order to differentiate between one star and another the processor must remove the radiation emanated from all other objects beside the one being identified or Shanghai:
“The present invention is based on Doppler effect, with the sun or be that outer fixed star is for navigation target source, investigate relative motion between optical band internal cause spacecraft and target source and the spectral line that produces moves, adopt that high density echelon grating is principal dispersion module, laser frequency comb is scaling module, narrow width slit is illumination object plane, direct imaging is the innovative design method that information means etc. obtain for the purpose of high-resolution target source spectrogram” 
Which also teaches compensating for the radiation of the sun as it identifies other celestial objects in view of Funk and Kulik as filtered through the common knowledge of the common skilled person.

In re Bozek, 163 USPQ 545 (CCPA 1969)



Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings to the prior art as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art in celestial object recognition using electromagnetic radiation spectrums, elevation and azimuth to determine geographic positions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210121                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665